DETAILED ACTION
This office action is in response to the application filed on 5/10/2019.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 5/10/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112 (f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

	Such claim limitation(s) is/are:	“a scrambler module that initiates data scrambling upon completion of the configured time duration” in claim 1 (instant specification ¶ 34-35 and 37 discloses the structure and an algorithm sufficient for a person of ordinary skill in the art to perform 
	“a recovery module that performs recovery of applications interrupted by the signal interrupt” in claim 9 (instant specification ¶ 36 and 38 discloses structure and an algorithm sufficient for a person of ordinary skill in the art to perform recovery of applications).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 1, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning et al. (US 2011/0076986 A1), in view of Williams et al. (US 2006/0021005 A1). 
Regarding claims 1 and 10, Glendinning teaches:
“An information handling system having improved data security, comprising: 	a signal detector circuit (Glendinning, Fig. 1, security agent 172, ¶ 29-30 and ¶ 32 teaches a security agent stored in memory and executed by a processor) to receive a signal interrupt from a plurality of signal interrupt sources (Glendinning, ¶ 49 Ln. 4-7 security agent 172 receives a timer reset signal from security services module 144 representing a first signal interrupt source.  Glendinning, ¶ 51 Ln. 7-9 discloses that the security agent 172 detects that the removable secure execution module 110 is disconnected from computing platform 150 which one of ordinary skill would recognize to involve some type of interruptive signal being sent to security agent 172 thus making a plurality of sources); 	an authentication timer circuit (Glendinning, Fig. 1, security timer 174, ¶ 29-30 and ¶ 32 teaches a security timer stored in memory and executed by the processor) that starts measuring a configured time duration based upon the received signal interrupt (Glendinning, ¶ 49 Ln. 4-7 security agent 172 receives a timer reset signal from security services module 144.  Glendinning, ¶ 53 discloses configuring the time duration of the timer); and 	a scrambler module (Glendinning, Fig. 1, security agent 172, ¶ 29-30 and ¶ 32 ) that initiates data upon completion of the configured time duration (Glendinning, ¶ 50 Ln. 7-12, security timer 174 expires and security agent 172 disables one or more components of computing platform 150.  Glendinning, ¶ 51 Ln. 12-16 teaches that security actions include ‘locking a component’)”.
	Glendinning does not, but in related art, Williams teaches:
	“scrambling data (Williams, ¶ 45 Ln. 22-32, ¶ 46 and ¶ 53 teach encrypting data stored in the BIOS, registers and hard drive in response to the expiration of a timer signifying time since connection with a secure server.  Examiner’s Note: instant specification ¶ 40 demonstrates that ‘scrambling’ refers to encryption)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning and Williams, to modify the timer based security lockout system of Glendinning to include the process to encrypt various data in the system to make a lost or stolen computer unusable as taught in Williams.  The motivation to do so, as stated by Williams ¶ 5, would be to provide additional protection to a computer device beyond username and password that has been physically comprised and protected from bypassing this security measure.
 
Regarding claim 18, Glendinning teaches:
“A method comprising: 	receiving a signal interrupt indicating a physical removal of a smart card (Glendinning, ¶ 51 Ln. 7-9 security agent 172 detects that removable secure execution module 110 is disconnected from computing platform 150 representing a signal );
starting a counter of a configured time duration based upon the received signal interrupt (Glendinning, ¶ 49 Ln. 4-7 security agent 172 typically receives a timer reset signal from security services module 144.  Glendinning, ¶ 51 Ln. 12-15 in response to detecting that the smart card is removed timer 174 is accelerated to the expiration time); and 	data upon lapse of the configured time duration (Glendinning, ¶ 50 Ln. 7-12, discloses that security timer 174 expires and security agent 172 disables one or more components of computing platform 150.  Glendinning, ¶ 51 Ln. 12-16 teaches that security actions include ‘locking a component’)”.
	Glendinning does not, but in related art, Williams teaches:
	“from a server system (Williams, ¶ 9, teaches that the client device which is being protected by various timers and scrambling protection systems is itself a server); and 	scrambling data (Williams, ¶ 45 Ln. 22-32, ¶ 46 and ¶ 53 teach encrypting data stored in the BIOS, registers and hard drive in response to the expiration of a timer signifying time since connection with a secure server and representing a device that is presumed to be insecure)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning and Williams, to modify the timer based security lockout system of Glendinning to include the process to encrypt various data in the system to make a lost or stolen computer unusable as taught in Williams.  The motivation to do so, as stated by Williams ¶ 5, would be to provide additional protection to a computer device beyond username and password that has constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., implementation configuration that the client device which is being protected by various timers and scrambling protection systems is itself a server) ready for improvement to yield predictable results.

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Adams et al. (US 2006/0236126 A1) in view of Peacock et al. (US 2020/0252430 A1).
Regarding claims 2 and 11, Glendinning in view of Williams teaches:
“The information handling system of claim 1 (Glendinning in view of Williams teaches the limitations of claims 1 and 10, respectively, as discussed above), wherein the signal interrupt sources include a physical removal of a smart card from the information handling system (Glendinning, ¶ 51 Ln. 7-9 discloses security agent 172 detects that removable secure execution module 110 is disconnected from computing platform 150.  Glendinning ¶ 11 Ln. 4-5 discloses that the removable secure execution module is a smart card)”.
Glendinning in view of Williams does not, but in related art, Adams teaches: a detection of low received signal strength indicator power level from a wireless smart card (Adams, ¶ 28 teaches monitoring the wireless signal strength dropping below a given level to execute a protective action for sensitive data)”.
Glendinning, Williams, and Adams, to modify the timer based security lockout system of Glendinning in view of Williams to include the method to monitor the wireless signal strength of a smart card to determine proximity and execute a protective action as taught by Adams.  The motivation to do so constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., monitor the wireless signal strength of a smart card to determine proximity and execute a protective action) ready for improvement to yield predictable results.
Glendinning in view of Williams in view of Adams does not, but in related art, Peacock teaches:	“unplugging of a power supply (Peacock, ¶ 100 teaches generating a security alarm for a computing device when the device has been physically unplugged)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Adams and Peacock, to modify the timer based security lockout system of Glendinning in view of Williams in view of Adams to include the method to create a security alarm when a computing device has been physically unplugged as taught in Peacock.  The motivation to do so constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., create a security alarm when a computing device has been physically unplugged) ready for improvement to yield predictable results.

Regarding claims 3 and 12, Glendinning in view of Williams in view of Adams in view of Peacock teaches:
“The information handling system of claim 2 (Glendinning in view of Williams in view of Adams in view of Peacock teaches the limitations of claims 2 and 11, respectively, as discussed above), wherein different signal interrupt sources include different configured time durations (Glendinning, ¶ 53 discloses different lengths of times for different timers corresponding to separate signal interrupts)”.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Narayanan et al. (US 2017/0075699 A1).
Regarding claims 4 and 13, Glendinning in view of Williams teaches:
“The information handling system of claim 1 (Glendinning in view of Williams teach the limitations of claims 1 and 10, respectively, as discussed above.  Further, Williams ¶ 44 Ln. 26-32 discloses taking security actions including encryption or destruction of data and disablement of hardware throughout the computer system)”.	Glendinning in view of Williams does not, but in related art, Narayanan teaches:	“wherein the data scrambling includes platform configuration register scrambling (Narayanan, ¶ 38 discloses encrypting platform configuration register data from the trusted platform module.  Further, Narayanan ¶ 37 discloses aborting an authentication process based on a timer)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, and Narayanan, to modify the timer based security lockout system of Glendinning in view of Williams to Narayanan.  The motivation to do so constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., encryption of platform configuration registers) ready for improvement to yield predictable results.
 
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Vercruysse (US 2014/0250499 A1).
Regarding claim 5, Glendinning in view of Williams teaches:
“The information handling system of claim 1 (Glendinning in view of Williams teaches the limitations of claim1 as discussed above)”.
The combination of Glendinning in view of Williams does not, but in the same reference, Williams teaches:	“wherein a completion of authentication credentials within the configured time duration generates (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning and Williams, to modify the timer based security lockout system of Glendinning in view of Williams to include the method to enter a password before timer expiry as further taught in Williams.  The motivation to do so would be, as stated by Williams, ¶ 45, would be to provide the user with more time under the grace period window to reestablish communications with the secure server and prevent an unintentional lockout of computer resources.
	“wherein a completion of logout authentication credentials generates a secure logout from the information handling system (Vercruysse, Figs. 4A, 4B, and ¶ 33, as well as ¶ 50-51 disclose a secure logout procedure where a user must enter credentials to securely logout or the computing device performs a security action in response)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Vercruysse, and Williams, to modify to modify the timer based security lockout system of Glendinning in view of Williams to include the secure logout method of Vercruysse.  The motivation to do so, as stated by Vercruysse, ¶ 4, ¶ 16, and ¶ 40, would be to prevent unauthorized users that have gained physical access to an unlocked resource from gaining permanent access to the resource thereafter. 
 
Regarding claim 14, Glendinning in view of Williams teaches:
“The method of claim 10 (Glendinning in view of Williams teaches the limitations of claim10 as discussed above)”.
The combination of Glendinning in view of Williams does not, but in the same reference, Williams teaches:	“wherein a completion of authentication credentials within the configured time duration generates (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning and Williams, to modify the Glendinning in view of Williams to include the method to enter a password before timer expiry as further taught in Williams.  The motivation to do so, as stated by Williams, ¶ 45, would be to provide the user with more time under the grace period window to reestablish communications with the secure server and prevent an unintentional lockout of computer resources.
 Glendinning in view of Williams does not, but in related art, Vercruysse teaches:	“wherein a completion of logout authentication credentials generates a secure logout from a server system (Vercruysse, Figs. 4A, 4B, and ¶ 33, as well as ¶ 50-51 disclose a secure logout procedure where a user must enter credentials to securely logout from the authentication server or the computing device performs a security action in response)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Vercruysse, and Williams, to modify to modify the timer based security lockout system of Glendinning in view of Williams to include the secure logout method of Vercruysse.  The motivation to do so would be, as stated by Vercruysse, ¶ 4, 16, and 40, to prevent unauthorized users that have gained physical access to an unlocked resource from gaining permanent access to the resource thereafter.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Vercruysse in view of O’Toole (US 7,367, 063 B1).
Regarding claim 6, Glendinning in view of Williams in view of Vercruysse teaches:
“The information handling system of claim 5 (Glendinning in view of Williams in view of Vercruysse teaches the limitations of claim 5 as discussed above), wherein the completion of the logout authentication credentials (Vercruysse, Figs. 4A, 4B, and ¶ 33, as well as ¶ 50-51 disclose a secure logout procedure where a user must enter credentials to securely logout from the authentication server or the computing device performs a security action in response) includes an entry of a user logout password within the configured time duration (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
Glendinning in view of Williams in view of Vercruysse does not, but in related art, O’Toole teaches:
“wherein the completion of the logout authentication credentials includes a physical removal of a smart card (O’Toole, Col. 15 Ln. 4-14 discloses that the logout process is initiated and the smart card is removed to complete the logout procedure leaving the computing device in a state to perform the two step logon procedure in the next logon instance)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Vercruysse, and O’Toole to modify the timer based security lockout system of Glendinning in view of Williams in view of Vercruysse to include the method to remove the smart card to complete the logout procedure as taught in O’Toole.  The motivation to do so, as stated O’Toole, Abstract, and Col. 15 Ln. 4-30 would be to complete the logout procedure leaving the computing device in a state to perform the two step logon procedure in the next logon instance and protect the user from logging into a computing device that has been maliciously modified.

Regarding claim 15, Glendinning in view of Williams in view of Vercruysse teaches:
“The method of claim 14 (Glendinning in view of Williams in view of Vercruysse teaches the limitations of claim 14 as discussed above), wherein the completion of the logout authentication credentials (Vercruysse, Figs. 4A, 4B, and ¶ 33, as well as ¶ 50-51 disclose a secure logout procedure where a user must enter credentials to securely logout from the authentication server or the computing device performs a security action in response) includes an entry of a user logout password within the configured time duration (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
The combination of Glendinning in view of Williams in view of Vercruysse does not, but in the same reference Williams teaches:
“a server system (Williams, ¶ 9, teaches that the client device which is being protected by various timers and scrambling protection systems is itself a server)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Glendinning in view of Williams in view of Vercruysse to modify the timer based security lockout system of Glendinning in view of Williams in view of Vercruysse to include the implementation the client device which is being protected by various timers and scrambling protection systems is itself a server as taught in Williams.  The motivation to do constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., implementation configuration that the client device which is being protected by various timers and scrambling protection systems is itself a server) ready for improvement to yield predictable results.
Glendinning in view of Williams in view of Vercruysse does not, but in related art, O’Toole teaches:
“wherein the completion of the logout authentication credentials includes a physical removal of a smart card (O’Toole, Col. 15 Ln. 4-14 discloses that the logout process is initiated and the smart card is removed to complete the logout leaving the computing device in a state to perform the two step logon procedure in the next logon instance)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Vercruysse, and O’Toole to modify the timer based security lockout system of Glendinning in view of Williams in view of Vercruysse to include the method to remove the smart card to complete the logout procedure as taught in O’Toole.  The motivation to do so, as stated by O’Toole, Abstract and Col. 15 Ln. 4-30 would be to complete the logout procedure leaving the computing device in a state to perform the two step logon procedure in the next logon instance and protect the user from logging into a computing device that has been maliciously modified.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Vercruysse in view of Huang et al. (US 2017/0220802 A1).
Regarding claim 7, Glendinning in view of Williams in view of Vercruysse teaches:
“The information handling system of claim 5 (Glendinning in view of Williams in view of Vercruysse teaches the limitations of claim 5 as discussed above), wherein the secure logout (Vercruysse, Figs. 4A, 4B, and ¶ 33, as well as ¶ 50-51 disclose a secure logout procedure where a user must enter credentials to securely logout from the authentication server or the computing device performs a security action in response)”.
Glendinning in view of Williams in view of Vercruysse does not, but in related art, Huang teaches:
 “disables running of a counter to stop the measuring of the configured time duration (Huang, ¶ 36 teaches disabling a watchdog timer upon successful reception of a user passphrase)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Vercruysse, and Huang to modify the timer based security lockout system of Glendinning in view of Williams in view of Vercruysse to include the method to stop a timer upon successful reception of a user password as taught in Huang.  The motivation to do constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., method to stop a timer upon successful reception of a user  ready for improvement to yield predictable results.
Regarding claim 8, Glendinning in view of Williams in view of Vercruysse teaches:
“The information handling system of claim 5 (Glendinning in view of Williams in view of Vercruysse teaches the limitations of claim 5 as discussed above), wherein an entry of a user bypass password within the configured time (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
Glendinning in view of Williams in view of Vercruysse does not, but in related art, Huang teaches:
 “disables running of a counter to stop the measuring of the configured time duration (Huang, ¶ 36 teaches disabling a watchdog timer upon successful reception of a user passphrase)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Vercruysse, and Huang to modify the timer based security lockout system of Glendinning in view of Williams in view of Vercruysse to include the method to stop a timer upon successful reception of a user password as taught in Huang.  The motivation to do constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., method to stop a timer upon successful reception of a user password) ready for improvement to yield predictable results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Vercruysse in view of Huang in view of Bilgiday et al. (US 2017/0344438 A1).
Regarding claim 9, Glendinning in view of Williams in view of Vercruysse in view of Huang teaches:
“The information handling system of claim 8 (Glendinning in view of Williams in view of Vercruysse in view of Huang teaches the limitations of claim 8 as discussed above), further comprising a recovery module that performs recovery (Glendinning, ¶ 22 Ln. 25-30 teaches recovery of the device upon entering the correct password and re-enabling access to the device)”.
Glendinning in view of Williams in view of Vercruysse in view of Huang does not, but in related art, Bilgiday teaches:
“recovery of applications interrupted by the signal interrupt (Bilgiday, ¶ 50 teaches a recovery mechanism to continue user applications that have been interrupted)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Vercruysse, Bilgiday, and Huang to modify the timer based security lockout system of Glendinning in view of Williams in view of Vercruysse in view of Huang to include the mechanism to recover functionality of an interrupted user application as taught in Bilgiday.  The motivation to do constitutes applying a known technique (i.e., timer based security lockout system with a recovery process) to known devices and/or methods (i.e.,  ready for improvement to yield predictable results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Huang.
Regarding claim 16, Glendinning in view of Williams teaches:
“The method of claim 10 (Glendinning in view of Williams teaches the limitations of claim 10 as discussed above)”.
The combination of Glendinning in view of Williams does not, but in the same reference, Williams teaches:	“wherein an entry of a user bypass password within the configured time duration (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning and Williams, to modify the timer based security lockout system of Glendinning in view of Williams to include the method to enter a password before timer expiry as further taught in Williams.  The motivation to do so, as stated by Williams, ¶ 45, would be to provide the user with more time under the grace period window to reestablish communications with the secure server and prevent an unintentional lockout of computer resources.
Glendinning in view of Williams does not, but in related art, Huang teaches:
 “disables running of a counter to stop the measuring of the configured time duration (Huang, ¶ 36 teaches disabling a watchdog timer upon successful reception of a user passphrase)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, and Huang to modify the timer based security lockout system of Glendinning in view of Williams to include the method to stop a timer upon successful reception of a user password as taught in Huang.  The motivation to do constitutes applying a known technique (i.e., timer based security lockout system) to known devices and/or methods (i.e., method to stop a timer upon successful reception of a user password) ready for improvement to yield predictable results.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Huang in view of Bilgiday.
Regarding claim 17, Glendinning in view of Williams in view of Huang teaches:
“The method of claim 16 (Glendinning in view of Williams in view of Huang teaches the limitations of claim 16 as discussed above), further including recovering (Glendinning, ¶ 22 Ln. 25-30 teaches recovery of the device upon entering the correct password and re-enabling access to the device)”.
Glendinning in view of Williams in view of Huang does not, but in related art, Bilgiday teaches:
“recovering of applications interrupted by the signal interrupt (Bilgiday, ¶ 50 teaches a recovery mechanism to continue user applications that have been interrupted)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Williams, Bilgiday, and Huang to modify the timer based security lockout system of Glendinning in view of Williams in view of Huang to include the mechanism to recover functionality of a user application as taught in Bilgiday.  The motivation to do constitutes applying a known technique (i.e., timer based security lockout system with a recovery process) to known devices and/or methods (i.e., mechanism to recover functionality of an interrupted user application) ready for improvement to yield predictable results.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glendinning in view of Williams in view of Jayaraman (US 8,683,188 B2).
Regarding claim 19, Glendinning in view of Williams teaches:
“The method of claim 18 (Glendinning in view of Williams teaches the limitations of claim 18 as discussed above)”.
The combination of Glendinning in view of Williams does not, but in the same reference, Williams teaches:	“wherein an entry of a user logout password within the configured time duration (Williams, ¶ 45 Ln. 8-13 discloses that the computer system prompts the user for a password when connection to the server has been lost for a given period of time and resets the grace period timer when the correct password is received)”.
Glendinning in view of Williams to include the method to enter a password before timer expiry as further taught in Williams.  The motivation to do so, as stated by Williams, ¶ 45, would be to provide the user with more time under the grace period window to reestablish communications with the secure server and prevent an unintentional lockout of computer resources.
Glendinning in view of Williams does not, but in related art, Jayaraman teaches:	“generates a reboot of the server system (Jayaraman, Fig. 2, and Col. 3 Ln. 63- Col. 4 Ln. 10 teaches rebooting a server system upon reception of a correct administrator password)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Glendinning, Jayaraman, and Williams, to modify the timer based security lockout system of Glendinning in view of Williams to include the method to enter a password before rebooting a server as taught in Jayaraman.  The motivation to do, as stated by Jayaraman, Col. 1 Ln. 36-48, would be to prevent unauthorized restarting of a server system thus allowing a malicious user with a physical presence to attempt to gain access to the system.

Regarding claim 20, Glendinning in view of Williams in view of Jayaraman teaches:
	“The method of claim 19 (Glendinning in view of Williams in view of Jayaraman teaches the limitations of claim 19 as discussed above), wherein the reboot includes transfer of server system control from an operating system to a basic input and output system (Jayaraman, Fig. 2, and Col. 3 Ln. 63- Col. 4 Ln. 10 teaches rebooting a server system upon reception of a correct administrator password.  Glendinning, ¶ 11 and ¶ 60 disclose that in the event the system is locked down and restarted the BIOS will not start the operating system.  Hence, when the system was restarted, control was transferred from the operating system to the BIOS)”. 

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/STEPHEN T GUNDRY/Examiner, Art Unit 2435